Citation Nr: 1513566	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  95-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder.   

2.  Entitlement to service connection for bilateral pes planus.   

3.  Entitlement to service connection for the residuals of taking Seldane and Erythromycin, with blackouts and dizziness. 

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, other than posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee and donor site residuals of a right knee bone graft.   

6.  Entitlement to an increased rating for the post-operative residuals of a right subtalar joint fusion, evaluated as 10 percent disabling prior to December 1, 2003, and 20 percent disabling as of December 1, 2003.  

7.  Entitlement to an initial, compensable rating for irritable bowel syndrome (IBS) prior to February 3, 2005, and a rating in excess of 10 percent since February 3, 2005.  

8.  Entitlement to an initial rating in excess of 10 percent for residuals of cervical strain and spondylosis prior to January 26, 2005, and in excess of 20 percent since January 26, 2005.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active service from May 1976 to May 1979 and from August 1984 to February 1993.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Cleveland, Ohio.   

In January 2008, the Veteran testified at a hearing in Washington, DC before the undersigned Veterans Law Judge.  

By way of procedural history, the appeals associated with the March 1994 rating decision were before the Board in June 1999, April 2008, and July 2012.  

Following the April 2008 decision and remand, the Veteran appealed those claims denied by the Board to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 decision, the Court affirmed the Board's denial of the claim of service connection for prostatitis.  It otherwise vacated and remanded the remaining claims denied the Board and appealed to the Court.  

Thereafter, in the July 2012 decision, the Board granted service connection for a skin disability manifesting as a lipoma of the right lower back as well as pseudofolliculitis barbae.  It denied the claims of service connection for a psychiatric disability (to include schizoaffective disorder) and for an eye disability.  It remanded the remaining claims on appeal for additional development.  This included claims of service connection for sinusitis, for cold weather injuries, and for residuals of a left hand injury.  

The Veteran appealed the Board's denial of the claim of service connection for a psychiatric disability to the Court.  In March 2014, the Court issued a decision vacating and remanding the claim back to the Board for further adjudication.  In June 2014, the Board issued the Veteran and his attorney a letter informing them of the Court's decision and also inviting the submission of additional argument and evidence.  

Otherwise, in a July 2013 rating decision, the RO implemented the Board's grant of service connection for a skin disability.  It granted service connection for residuals of a lipoma of the right lower back and for pseudofolliculitis barbae, assigning noncompensable (0 percent) ratings for both disabilities with effective dates of February 2, 1993.  In July 2014, the RO received a notice of disagreement (NOD) from the Veteran's attorney appealing the initial evaluations and effective dates assigned for the grants of service connection.  

In a subsequent November 2013 rating decision, the RO denied claims from the Veteran not on appeal to the Board.  These were an evaluation greater than 30 percent for asthma, a claim of service connection for PTSD, as well as petitions to reopen claims of service connection for tuberculosis and for prostatitis.  In September 2014, the RO received an NOD from the Veteran's attorney appealing the November 2013 decision on all issues decided.  

Also, in an April 2014 rating decision, the RO granted service connection and assigned a 20 percent evaluation for radiculopathy of the left upper extremity.  The award was effective February 11, 2014.  It also granted service connection for sinusitis (both maxillary and ethmoid) and assigned a noncompensable evaluation effective February 2, 1993 and 10 percent evaluation effective September 27, 2007.  Additionally, the RO granted service connection for cold injury residuals of the fingers of the right hand and of the fingers of the left hand, as well as for cold injury residuals of the toes of the right foot and of the toes of the left foot.  It assigned separate awards for each of the four disabilities consisting of noncompensable ratings effective February 2, 1993 and 10 percent ratings effective September 18, 2013.  Otherwise, in the April 2014 rating decision, the RO granted service connection and assigned a noncompensable rating for left thumb arthritis as a residual of the claimed left hand injury.  It granted a noncompensable rating effective February 2, 1993.  In July 2014, the RO received an NOD from the Veteran's attorney appealing the initial evaluations and effective dates assigned for all grants of service connection in the April 2014 rating decision.  

With regard to the above NODs filed following the July 2013, November 2013, and April 2014 rating decisions, in a letter to the RO dated August 20, 2014, the Veteran's attorney commented:

I am writing in response to your letter dated August 12, 2014.  Please be advised that [the Veteran] selects DRO review of his claim.  

The Board is unable to locate the August 12, 2014 letter in the claims folders.  Still, the August 12, 2014 letter is subsequent to the most recent NOD filed in July 2014.  It would appear to the Board that the RO has begun to take action to address the Veteran's appeals related to the July 2013, November 2013, and April 2014 rating decisions.  As such, no further action is necessary by the Board at this time.  

The Board notes that the Veteran's current attorney representative represented him before the Court in his appeal of the Board's July 2012 decision.  The attorney subsequently submitted  a VA Form 21-22a (Appointment of Individual as Claimant's Representative), signed by the Veteran and the attorney in May 2014.  Thereafter, in December 2014, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing Disabled American Veterans as his representative; thus, his previous power of attorney (POA) with his attorney representative was revoked.  Soon thereafter, in a new VA Form 21-22a, dated in January 2015, the Veteran again granted a POA with his previous attorney representative.  Without further comment on the appropriateness of a change in representatives by the Veteran so late in the appeals process (see e.g. 38 C.F.R. § 20.1304 (2014)), the Board accepts that the Veteran is being represented by the noted attorney representative for purposes of this appeal.  

The Board also notes that in the prior July 2012 Board decision/remand, entitlement to service connection for a lumbar spine disability was noted as having been raised by the Veteran.  The Board referred the issue to the RO.  The Board's current review of the claims folders does not appear to reflect any development action on that issue.  The claim is again noted as being referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.   

The claims on appeal, other than the claim of service connection for a psychiatric disorder (which does not include the claim of service connection for PTSD), are remanded to the AOJ.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's anxiety and depression, identified as pre-existing his second period of active service, were permanently aggravated beyond normal progression during the second period of active service resulting in a manifestation of schizoaffective disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, manifested as schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111 (West 2014).  When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In reviewing the evidence of record, the Board notes that there is no evidence of psychiatric treatment during the Veteran's period of military service from 1976 to 1979.  Psychiatric evaluation was deemed to be normal during both the May 1976 enlistment examination and the May 1979 separation examination.  However, a June 1979 treatment record reflects that the Veteran was "very anxious" due to a suspected venereal disease.   

The Veteran was afforded a VA examination in January 1980.  The Veteran reported that his nerves were on edge and that his hands sweated constantly.  A psychiatric evaluation, however, was noted to be negative.  An April 1980 treatment record notes that the Veteran was suffering from anxiety with increased stress on the job.  The Veteran was afforded an additional examination in August 1981.  The examiner diagnosed the Veteran with a chronic generalized anxiety disorder.   

A psychiatric evaluation performed during the March 1984 enlistment examination was deemed to be normal, and subsequent in-service records fail to reflect a diagnosis of a psychiatric disorder.   

Following separation from active duty, the Veteran was seen for a psychiatric consultation in February 1993.  It was noted that the Veteran suffered from an adjustment disorder with physical complaints.  Another February 1993 record diagnosed the Veteran with adjustment disorder with physical complaints versus a mild episode of major depression.   

Otherwise, a letter from the Walter Reed Army Medical Center dated May 1993 indicates that the Veteran was seeking an addendum to his medical board decision that would show he was evaluated and treated for a psychiatric illness prior to his medical discharge.  The author of this letter concluded that this was not feasible, as the Veteran was treated for neurovegetative complaints associated with his orthopedic injury and marital discord.  An Axis I diagnosis of adjustment disorder with physical complaints was assigned at this time.  

The Veteran was subsequently afforded a VA psychiatric examination in November 1993.  The Veteran reported that he had feelings of hopelessness and helplessness dating back to the onset of his condition in 1979.  The examiner diagnosed the Veteran with dysthymia and a mixed personality disorder with paranoid and avoidant features.  The examiner noted that the Veteran showed some signs of depression, usually precipitated by his chronic medical problems and his way of seeing the world as a hostile environment.  The examiner concluded that the Veteran exhibited all the characteristics of having had a lifelong pattern of maladaptive behavior which fit with the criteria of a personality disorder of mixed type with paranoid and avoidant features.  

The Veteran was afforded a Social Security Administration (SSA) psychiatric evaluation in December 1993.  The examining psychologist determined that the Veteran appeared to have an adjustment disorder with atypical features.  It was noted that the Veteran had a long history of physical problems, but that hypochondriacal interpretations may be magnifying the Veteran's perception of these issues as his perception did not fully correspond with the medical evidence of record.   

The Veteran reported in June 1995 that he believed he could not work full-time.  The Veteran related this problem to his severe depression which he believed was due to a number of physical ailments.  

The Veteran underwent a VA psychiatric evaluation in August 1995.  The Veteran reported that he was first treated by a psychiatrist while in the military (this is not supported by the medical evidence of record).  The VA psychologist's diagnosis was rule out psychotic disorder as well as dysthymic disorder by history.  The Veteran was subsequently hospitalized in September 1995 and a diagnosis of schizoaffective disorder was assigned at this time.  Another record from this time notes a diagnosis of a psychotic disorder, rule out schizoaffective disorder versus schizophrenia, rule out major depression with psychotic features.  The Veteran was again hospitalized in March 1996.  He was again diagnosed with a history of schizoaffective disorder.  It was noted that his psychosocial stressors included financial problems, chronic mental illness, and school problems.  

The Veteran was again hospitalized in April 1999.  The Veteran reported that he recently dropped out of a computer class because members of the class were harassing him.  An Axis I diagnosis of schizoaffective disorder was assigned.  An Axis II diagnosis of antisocial personality traits was also assigned.   

The Veteran was seen for treatment in October 2002.  A diagnosis of schizophrenia, paranoid, severe, disabling type, was assigned.  There was no suggestion that this condition was due to military service.  In December 2002, a VA psychiatrist opined that the Veteran's schizoaffective disorder could have an organic etiology.  A diagnosis of rule out neurosyphilis was made at this time.   

An April 2003 outpatient record notes a diagnosis of schizoaffective disorder, probable PTSD, and a history of thalassemia.  Additional March 2005 and July 2006 records also note diagnoses of schizoaffective disorder and PTSD.   

In January 2007, the Veteran was seen for VA psychiatric treatment.  The physician stated that "clearly" the Veteran began to experience some manifestation of his very serious psychiatric illness while in the Army.  In reaching this conclusion, there is no indication that the psychiatrist reviewed the Veteran's service medical records.  

The Veteran was seen on an outpatient basis at the VA in December 2007.  It was noted that the Veteran was doing much better psychiatrically than he had been doing in the past.  Diagnoses of schizophrenia and PTSD were assigned at this time.  

The Veteran was afforded a VA C&P psychiatric examination in February 2010.  The Veteran reported feeling anxious and concerned about his health.  He reported that he felt bad because he could not continue to work.  The examiner diagnosed the Veteran with schizoaffective disorder.  A Global Assessment of Functioning (GAF) score of 45 was assigned because of the Veteran's overall serious symptoms associated with a reduction of social, vocational, and mental functioning.  The examiner concluded that it was less likely as not that the schizoaffective disorder was caused by or a result of military service.  The examiner explained that the Veteran had been noted as suffering from a chronic anxiety disorder in August 1981.  However, upon enlistment in 1984, a psychiatric evaluation was normal.  There was no subsequent diagnosis of a chronic psychiatric disorder in the service treatment records and the Veteran was not discharged for psychiatric reasons.  The examiner commented that while the Veteran did express symptoms of paranoia during the present examination, it was not clear whether these feelings started during military service.  The examiner further explained that the Veteran's depressive and anxious symptoms appeared to be related to his schizoaffective disorder and not to separate diagnoses.  Otherwise, the examiner commented that there was a significant discrepancy between the Veteran's presentation and the results of testing, suggesting symptom exaggeration.  

More recent VA treatment records, dated in 2014, document the Veteran's continued VA mental health treatment with diagnoses of schizoaffective disorder as well as schizophrenia with paranoid features.  

In November 2014, the Board received an October 2014 psychological assessment  conducted by E. Myers, Ed.D., a private psychologist.  Dr. Myers noted his review of the Veteran's claims folders, his interviewed of the Veteran for one hour, and the performance of psychological testing.  He discussed the Veteran's medical background including the Veteran's history with respect to psychiatric symptomatology.  Dr. Myers noted that the Veteran's enlistment examination for his second period of service did not reveal any psychiatric abnormalities.  In this regard he commented:

[The Veteran's] denial of psychological difficulties highlights a major problem for any professional assessing his psychological condition during his second period of duty.  His lack of self-awareness and lack of openness about his psychological problems while in the service likely arise from the nature of the disorders and his anxiety about the consequences of admitting them.  It is very likely that his focus upon his many physical complaints was his way of hiding or defending against his more serious emotional disturbances.  

Otherwise, Dr. Myer's commented the following with regard to the Veteran's treatment at Walter Reed Medical Center in February 1993: 

It is very likely at this point that little attention was given to his psychological condition, as [the military] focused on his physical complaints and extraditing him into discharge.  

Dr. Myer's went on to define schizoaffective disorder and explain its symptoms.  He added,

In [the Veteran's] case, his anxiety was aggravated during his second service period and established the base for the paranoid component of his Paranoid Schizophrenic Disorder diagnosis, later noted by his [VA] psychiatrist, Dr. Kelly in December 2007.  His depression and anxiety were aggravated and intensified by his experiences during his second period of service beyond normal progression of those diseases to the point where he became Schizophrenic.  

Dr. Myer's also discussed the November 1993 VA examiner's diagnosis of dysthymia and a personality disorder with paranoid and avoidant features.  Dr. Myer's opined that it was more likely than not that the later diagnosed schizoaffective disorder was a more accurate designation of the Veteran's condition than that diagnosis offered in November 1993.  

The underlying issue in this case is a medical matter requiring medical evidence for its resolution, and the Board may not render its own unsubstantiated determination on the matter.  The Board does not find that the opinion from Dr. Myer's or those of the VA examiners and clinicians is necessarily of greater probative value and thus assigned more weight in reviewing the Veteran's claim.    

The Board has considered whether further development of the record, in the form of obtaining an additional medical examination and opinion, is necessary to make an informed decision on the Veteran's claim.  In this regard, the Court has held that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  In light of the nature of psychological disorders and the fact that no mental health professional can definitively know what the Veteran's mental state was during his second period of service or at the time of his separation in February 1993, the Board will accept that the record on appeal is fully developed.   

With that said, the Board finds there is medical evidence both favorable and unfavorable to the Veteran's claim; as such, the evidence appears to be in equipoise.  It bears noting that in requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Therefore, the Board concludes that the competent medical opinion evidence is in equipoise with regard to whether the Veteran's pre-existing anxiety and depression were permanently aggravated during the Veteran's second period of service resulting in a manifestation of schizoaffective disorder.  Following consideration of the totality of the evidence of record, and resolving reasonable doubt in favor of the Veteran, service connection for a psychiatric disorder manifested as schizoaffective disorder is warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychological disorder, manifested as schizoaffective disorder, is granted.  


REMAND

In its July 2012 remand, the Board requested that medical opinions be obtained for the Veteran's claims of service connection for a heart disorder, for residuals of taking Seldane and Erythromycin (with blackouts and dizziness), and for bilateral pes planus.  Medical examinations were undertaken in September 2013 and conducted by the same examiner.  The examiner also provided the requested medical opinions.  

The Board notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With respect to the taking of Seldane and Erythromycin, the examiner was asked to perform all necessary tests and studies and indicate whether the Veteran suffered from any current disability, such as memory loss, dizziness, or coronary disorder or any other related symptomatology.  If so, the examiner was to opine as to whether it was as likely as not that any disorder was due to the use of Seldane and/or Erythromycin.  In a September 2013 DBQ the examiner opined:

[T]he concerning side effects of seldane use with erythromycin is life threatening arrhythmia due to QT prolongation.  [T]here is no history of formal diagnosis of this specific arrhythmia in this veteran[']s records[.]  

While the above opinion specifically addresses an arrhythmia related to Seldane and Erythromycin use, the examiner unfortunately does not specifically address the Veteran's other claimed symptoms.  While the examiner may have been intending to impart that any claimed dizziness, memory loss, or blackouts had nothing to do with the Veteran's taking Seldane and Erythromycin, this is not specifically stated in the opinion, notwithstanding such implication in the examiner's opinion.  Furthermore, in light of the Court's January 2011 vacatur related to this issue, it is important that the examiner clearly discount any such claimed dizziness, memory loss, or blackouts as being related to the Veteran's use of Seldane and Erythromycin.  It would also be helpful to the Board if the examiner cite to her authority for the proposition that Seldane use with Erythromycin results in a cardiac arrhythmia.  Therefore, it is necessary that the claim be remanded for an addendum medical opinion.  

Also in the above September 2013 DBQ, the Veteran was not found to have a current heart disability.  In particular, it was noted that a March 2011 chest X-ray and a June 2013 EKG had been normal.  Additionally, while the Veteran's service treatment records document a mitral valve prolapse issue, subsequent post-service echocardiograms have found no valvular abnormality.  Otherwise, in an August 2011 VA cardiology consultation note, the Veteran was diagnosed with a small to moderate pericardial effusion (inflammation of the pericardium) on CT scan.  This was reported as lacking in significance and the condition appears to have been acute.  In the September 2013 VA DBQ, the examiner reported that the Veteran had never had any infectious cardiac conditions such as pericarditis.  The Veteran appears to argue that the pericardial effusion is related to his noted in-service mitral valve prolapse issue and/or his taking of Seldane and Erythromycin.  

In light of need for an addendum medical opinion to address the Veteran's claimed symptoms related to the usage of Seldane and Erythromycin, it would be helpful to the Board if the examiner also addressed the Veteran's pericardium effusion, as noted in August 2011, and whether such perfusion was as likely as not related to the Veteran's use Seldane and Erythromycin.  See e.g. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings).  

With respect to the Veteran's claim related to bilateral pes planus, the examiner commented,

[A]fter review of history and physical the congenital pes planus that the Veteran has does not appear to be permanently aggr[a]vated by service, but seems to have progressed in a fashion that is within normal limits for his condition with regards to aging.  [T]his pes planus also does not appear to have been permanently aggravated as a result of any service-connected disability.  

The Board notes that the examiner's wording (i.e. ". . . does not appear to be permanently aggravated . . ." and ". . . does not appear to have been permanently aggravated . . .") has a seemingly speculative nature to it as compared to the "least as likely as not" standard required for opinions.  Otherwise, the Board unfortunately finds the examiner's opinion to be conclusory with regard to whether the pre-existing pes planus was permanently aggravated as a result of any service-connected disability.  No rational or explanation was provided by the examiner with respect to this opinion.  As noted above, the Court requires a medical opinion support its conclusion with analysis.  Therefore, it would be helpful to the Board if the Veteran was medically examined by a podiatrist or other clinician with a specialty or expertise of the feet, and that examiner provide the needed nexus opinion.  

With respect to the Veteran's claims for higher ratings involving his right knee, right foot/ankle, and cervical spine, in the context of examinations evaluating the musculoskeletal system, the Court has held that when pain is associated with movement, an examination must comply with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion about whether pain could significantly limit functional ability during flare-ups or otherwise when the joint is used repeatedly over a period of time.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id.  

The Board notes that under 38 C.F.R. § 4.40 (2014), functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  

With respect to the September 2013 VA examination of the right knee, the examiner noted the Veteran's complaints of chronic pain of the right knee where the bone graft was removed.  Flare ups were described as pain and stiffness and these occurred with weather changes and prolonged weight bearing.  Range of motion of the right knee was 0-90 degrees with pain at 70 degrees of flexion but without pain on extension.  There were no range of motion changes with repetitive motion (3 repetitions) testing.  The examiner commented that there was functional loss/impairment of the right knee and lower leg manifested by pain on movement as well as less movement than normal.  Joint stability testing was normal.  While the examiner commented that degenerative joint disease of the right knee was documented per imaging studies, the September 2013 X-ray of the Veteran's right knee revealed no significant bone or joint abnormality.  The examiner concluded that due to chronic right knee pain it was not recommended that the Veteran be employed in a job with significant physical activity.  

With respect to a September 2013 VA examination of the right foot, the examiner noted the Veteran had undergone a right ankle fusion in 1991 and a repeat fusion in June 2003.  In February 2004, hardware (screws) associated with the fusion had been removed.  Otherwise, the Veteran had residual chronic pain at the right foot with weight bearing as well as pain absent weight bearing after cool weather or after a long day of weight bearing.  On examination, there was objective evidence of pain on motion of the foot with weight bearing, positive weakness, reports of weakness by the Veteran, but otherwise no significant functional loss due to pain.  At the same time, the examiner reported that flare ups occurred with any weight bearing activity of the right foot.  Also on examination, the Veteran was noted to have metatarsalgia and hallux valgus.  The examiner's diagnosis was chronic right foot pain, and decreased range of motion, and right calf atrophy due to decreased use due to pain with weight bearing on right foot as a residual of right foot talonavicular fusion screw fixation surgery.  

In a February 2014 VA ankle examination, the Veteran's complaints mirrored those in reported in the above September 2013 feet examination.  Plantar flexion of the right ankle was to 10 degrees and dorsiflexion to 5 degrees with pain at 0 degrees for both ranges of motion.  There were no changes in range of motion on repetitive motion testing.  The examiner commented that there was functional loss/impairment of the right ankle manifested by pain on movement; less movement than normal; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Otherwise, the examiner commented that the Veteran did not have any right ankle joint instability, nor was there ankylosis of the right ankle, or subtalar and/or tarsal joint.  It was also noted that the Veteran occasionally used a walker or cane to help offload weight from the right foot/ankle with walking.  The examiner further commented that function of the right ankle was not so diminished that amputation that prosthesis would equally serve the Veteran.  

With respect to a February 2014 VA examination of the cervical spine, the examiner noted that diagnostic studies revealed spondylosis with resultant mild central canal and neural foraminal stenosis at C6/7.  The Veteran reported flare ups that he described as pain and stiffness of the left side of the neck with sleeping and ambulation.  On examination, there was pain on palpation of the joints/soft tissues of the cervical spine.  Flexion was to 45 degrees with pain at 45 degrees and extension was to 35 degrees with pain at 35 degrees.  No changes were reported on repetitive motion testing.  The examiner commented that there was functional loss/impairment of the cervical spine manifested by pain on movement and less movement than normal.  The Veteran was identified as having intervertebral disc syndrome but without incapacitating episodes over the past 12 months.  Otherwise, the examiner commented, 

The Veteran did not report and there was no objective evidence to show that pain, weakness, fatigability, or incoordination significantly limited his functional ability during flare-ups, or when the cervical spine is used repeatedly over a period of time. 

It appears to the Board that in all four above examination reports (DBQs), the VA examiner did not specifically address DeLuca or explain the Veteran's likely limitations caused by pain when the Veteran's right knee, right foot/ankle, or cervical spine were used repeatedly over a period of time.  As a result, the September 2013 and February 2014 VA examinations lack sufficient detail necessary for purposes of properly adjudicating the Veteran's claims and are not adequate for rating purposes.  In this regard, the medical examiner is required to express an opinion as to whether pain could significantly limit functional ability during flare-ups or otherwise when the joint is used repeatedly over a period of time.  Deluca, supra.  Such determinations are to be portrayed in terms of the degree of additional range-of-motion loss, beyond what is objectively shown, due to pain on use or during flare-ups.  Such opinion requires conjecture by an examiner but that is what DeLuca requires.  If an examiner is unable to provide such an opinion he or she must explain why the estimation of additional loss in range of motion could not be provided.  During the above noted examinations, the Veteran complained of pain on use and the examiner commented in each instance that there was functional loss/impairment manifested by pain on movement and less movement than normal.  

Furthermore, it would appear to the Board that the Veteran did report during his cervical spine examination that pain did limit his functional ability during flare-ups notwithstanding the examiner's comment to the contrary.  In this regard, the Veteran reported flare ups he described as pain and stiffness of the left side of the neck with ambulation.  The extent and severity of any such stiffness and the effect it has on range of the motion of the cervical spine was not discussed.  

The Board is mindful in this instance that in VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  Such testing, it was noted, should yield sufficient information on any functional loss due to an orthopedic disability.  While not necessarily faulting the RO for its reliance on VA Fast Letter 06-25, the Board, in its consideration of appeals, is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See e.g. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014).  

Therefore, it would be helpful to the Board if addendum medical opinions commenting on DeLuca were obtained from the VA examiner who performed the Veteran's September 2013 and February 2014 examinations of the right knee, right foot/ankle, and cervical spine.  New examinations should be scheduled if the examiner is unavailable or such is needed to provide the requested opinions.  

Finally, in an October 2014 letter to the Board, the Veteran's attorney identified that the Veteran was receiving ongoing treatment from both private and VA practitioners and requested that the Veteran's claims be remanded to the RO so that the RO could obtain those records.  The Veteran's attorney did not specifically report whether the identified treatment records necessarily supported a grant of benefits for the Veteran's claims on appeal.  

The Board notes that the mere fact that a Veteran is receiving treatment is not necessarily grounds to remand a claim to obtain treatment records.  There must be a specific reason to believe that the records identified could give rise to pertinent information to conclude that they are relevant.  The duty to assist is "not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  This is especially true when a claim is on appeal before the Board.  In the present case, the Veteran's attorney has not specifically reported that the identified private records necessarily show a worsening of a service-connected condition, a favorable nexus medical opinion, or otherwise are pertinent evidence; as such, a remand for the sole purpose of obtaining the identified private treatment records is not warranted.  See also 38 C.F.R. § 20.1304 (a)(2014) (a period of 90 days will be granted following mailing of notice that an appeal has been certified to the Board for appellate review during which an appellant may submit additional evidence, appoint a representative, or request a hearing).  

With the above in mind, the attorney's letter included reference to the Veteran's continued VA medical treatment.  Records associated with claims file are dated no later than September 2014.  The Veteran's voluminous 17-volume claims folder documents consistent treatment through the VA.  In light of the need to remand for the issues discussed above and as it would appear that there may be additional available VA records, the Board will defer the claim for a higher rating for irritable bowel syndrome pending the above development, to include obtaining the Veteran's most recent VA records.  Also, the issue of a TDIU is deferred pending the above development as well as any rating by the AOJ with respect to the Board's grant of service connection for a psychiatric disability manifested as a schizoaffective disorder.  




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his disabilities currently in remand status.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  The Board is particularly interested in the Veteran's VA treatment records dated since September 2014, as well as private treatment records from Dr. Praveer Kumar, from Nova Care Rehabilitation, from Dr. Kevin Banks, and from Dr. Janet Wieselthier.  

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veterans claims folders should be referred back to the VA examiner (Physician's Assistant) who conducted the September 2013 and February 2014 VA examinations.  A copy of this remand must be made available to the examiner for review in connection with the requested opinions.  

The VA examiner should be asked to provide addendum opinions.  If the VA examiner is no longer available or additional examination is necessary to provide the addendum opinion(s), a new examination should be scheduled.  

Heart Disorder & Seldane/Erythromycin Use

Following a review of the claims folders and her September 2013 VA examination, the examiner should opine as to whether it is at least as likely as not that the Veteran has a disability manifested by memory loss, dizziness, or blackouts as a residual of his taking Seldane and Erythromycin.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's pericardial effusion diagnosed in August 2011 is related to any use of Seldane and Erythromycin.  

The examiner must provide a thorough explanation/rationale for all opinions and conclusions expressed.  If it is not feasible to provide any of the above information requested, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

Right Knee & Cervical Spine

The examiner should review her September 2013 and February 2014 VA examinations regarding the Veteran's right knee and his cervical spine, respectively.  Review should include the examiner's range-of-motion studies and the Veteran's complaints regarding his disabilities and the functional loss/impairment identified by the examiner.  

For purposes of an addendum medical opinion with respect to both examinations and the Veteran's right knee and his cervical spine, the examiner should assess the functional impairments due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically).  (This requires conjecture on the examiner's part, but that is what DeLuca requires.)  

The examiner must provide a thorough explanation/rationale for all opinions and conclusions expressed.  If it is not feasible to provide any of the above information requested, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

(Parenthetically, Deluca v. Brown, 8 Vet. App. 202, 206 (1995), holds that a medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or otherwise when the joint is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.)

3.  Schedule the Veteran for a VA examination for the purpose of evaluation of his right foot/ankle disability as well as the claim for service connection for bilateral pes planus.  It would be helpful to the Board if the Veteran was examined by a podiatrist or orthopedist in light of the medical complexity of the Veteran's claims involving both the right foot/ankle and bilateral pes planus.  A copy of this remand must be made available to the examiner for review in connection with the requested opinions.  The Veteran's claims folders, to include his electronic claims folders, should be reviewed.  

In particular, the examiner should elicit from the Veteran a detailed medical history regarding the disability and symptomatology related to his right foot/ankle.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare ups should be described by the examiner.  All indicated studies, including range-of-motion studies should be performed of the right foot and ankle.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain.  

The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare ups in terms of the degree of additional range of motion lost (beyond what is shown clinically).  (This requires conjecture on the examiner's part, but that is what the law requires.)  

Furthermore, following his examination of the Veteran, the examiner should provide answers to the following:

a.  Does the Veteran have pes planus?  Is it congenital?  If so, is it at least as likely as not that the Veteran's congenital pes planus was permanently aggravated by his active service, or at least as likely as not permanently aggravated as a result of any service-connected disability (i.e. right foot/ankle or right knee disabilities).  

b.  If the Veteran does have pes planus, please identify symptoms associated with the disability in addition to the residual symptoms otherwise associated with the right subtalar joint fusion.  If the examiner is unable to separate the symptoms related to pes planus from those related to the subtalar joint fusion he or she should so state.  

c.  Is the overall level of severity of the Veteran's right foot/ankle disability best described as severe, moderately severe, moderate, or mild?  

d.  Is any identified metatarsalgia and/or hallux valgus of the right foot caused or permanently aggravated by any service-connected disability? 

The examiner must provide a thorough explanation/rationale for all opinions and conclusions expressed.  If it is not feasible to provide any of the above information requested, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

4.  Following the development above, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


